Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Lee Ernest Smith, Appellant                            Appeal from the 297th District Court of
                                                        Tarrant County, Texas (Tr. Ct. No.
 No. 06-18-00146-CR         v.                          1502349D).        Memorandum Opinion
                                                        delivered by Justice Burgess, Chief Justice
 The State of Texas, Appellee                           Morriss and Justice Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect (1) that Article
62.102 of the Texas Code of Criminal Procedure is the correct statute of offense and (2) that Smith
pled not true to the State’s habitual offender allegation. As modified, the judgment of the trial
court is affirmed.
       We note that the appellant, Lee Ernest Smith, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED FEBRUARY 7, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk